DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150176831 A1; US publication equivalent of EP 2876356 A1 filed by Applicant on 12/28/2020; referred to hereinafter as Zhang) in view of Okuda (US 20130106064 A1, newly cited by the Examiner), Wang (CN 105650613 A, previously cited by the Applicant in IDS filed on 11/10/2019) and Qian (CN 104726069 A, previously cited by the Applicant in IDS filed on 11/10/2019).
Re Claim 9:
Zhang teaches an LED light source module (described below, shown in at least Figs 1-6, comprising: 
a sunflower radiator (radiator 103, Fig 2) and 
an LED light source (optical machine module 4, Fig 6), 
wherein a block structure (internal space of cooling fin 34, Fig 17) formed of a heat conducting material (foam metal 37 and superconducting liquid, shown in Fig 17 and described in Para 0170) is filled in the middle of the sunflower radiator (shown in Fig 17), 

a lens (inner cover 6), 
a sealing ring (inner ring cover 62, Fig 6, described as part of the sealed water proof space in Para 0168), 
a pressing ring (snap ring 81, Figs 6 and 11), 
a back cover (heat conductive converting bracket 2, Figs 6), a platform (heat conductive bracket 3, Fig 6), 
a screw (radiator fixing screw 12 and bulb fixing screw 105, Fig 6) and 
a waterproof quick connector (shown in Fig 18, described as an electrical connector with a waterproof rubber ring 16 in Para 0172), and 
further wherein the lens (6) is fastened to the inner ring (shown in Fig 12), and 
the pressing ring (81) is fixed to the platform by the screw (necessarily occurring due to the configurations shown in Figs 6 and 11 as well as the description regarding inner snap ring in Para 0081 and the radiator fixing screw 12 at the bottom of Para 0170).
Zhang does not describe the sealing ring (62) as a rubber ring.
Okuda teaches a sealing rubber ring 1 (rubber gasket 1, Figs 1-3, Para 0033).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing ring of Zhang to be comprised of rubber as taught by Okuda for the benefit of obtaining sealing properties under high inner pressure (Okuda: Para 0010). 
Zhang does not describe the heat conducting material as a graphene material.
Wang teaches a sunflower radiator (heat dissipating member 2, Figs 1-2) comprising a block structure (heat obtaining core 3, shown in Figs 1-2) formed of a graphene material is filled in the middle of the sunflower radiator (not shown but described as a certain amount of high thermal conductivity graphene component in the third paragraph on Page 7 of the English translated copy filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block structure of Zhang (as modified in view of Okuda) by including a graphene material as taught by Wang for the benefit of increasing thermal conductivity (Wang, Page 7).
Zhang does not describe the graphene material as a graphene phase-change material.
Qian teaches a graphene material as a graphene phase-changed material (Phase change material described on Pages 1-7 of the English Translation filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene material of Zhang (as modified in view of Okuda and Wang) by including a graphene phase change material as taught by Qian for the benefit of improving heat absorption, heat storage, and heat dissipation while maintaining a higher specific heat (Qian: Page 7).
Re Claim 10:
Zhang teaches an LED light source module (described below, shown in at least Figs 1-6, comprising: 
a sunflower radiator (radiator 103, Fig 2) and an LED light source (optical machine module 4, Fig 6) 
superconducting liquid, shown in Fig 17 and described in Para 0170) is filled in the middle of the sunflower radiator (shown in Fig 17), 
wherein the LED light source module further comprises a lens (inner cover 6), 
a sealing ring (inner ring cover 62, Fig 6, described as part of the sealed water proof space in Para 0168), 
a pressing ring (snap ring 81, Figs 6 and 11), 
a back cover (heat conductive converting bracket 2, Figs 6), 
a platform (heat conductive bracket 3, Fig 6), 
a screw (radiator fixing screw 12 and bulb fixing screw 105, Fig 6) and 
a waterproof quick connector (shown in Fig 18, described as an electrical connector with a waterproof rubber ring 16 in Para 0172), and 
further wherein the lens (6) is fastened to the inner ring (shown in Fig 12), and 
the pressing ring (81) is fixed to the platform by the screw (necessarily occurring due to the configurations shown in Figs 6 and 11 as well as the description regarding inner snap ring in Para 0081 and the radiator fixing screw 12 at the bottom of Para 0170) and 
a power supply module (power source and control circuits described as within harness connector 106 in Para 0174). 
Zhang does not describe the sealing ring (62) as a rubber ring.
Okuda teaches a sealing rubber ring 1 (rubber gasket 1, Figs 1-3, Para 0033).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing ring of Zhang to be 
Zhang does not describe the heat conducting material as a graphene material.
Wang teaches a sunflower radiator (heat dissipating member 2, Figs 1-2) comprising a block structure (heat obtaining core 3, shown in Figs 1-2) formed of a graphene material is filled in the middle of the sunflower radiator (not shown but described as a certain amount of high thermal conductivity graphene component in the third paragraph on Page 7 of the English translated copy filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block structure of Zhang (as modified in view of Okuda) by including a graphene material as taught by Wang for the benefit of increasing thermal conductivity (Wang, Page 7).
Zhang does not describe the graphene material as a graphene phase-change material.
Qian teaches a graphene material as a graphene phase-changed material (Phase change material described on Pages 1-7 of the English Translation filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene material of Zhang (as modified in view of Okuda and Wang) by including a graphene phase change material as taught by Qian for the benefit of improving heat absorption, heat storage, and heat dissipation while maintaining a higher specific heat (Qian: Page 7).


Re Claim 11:
Zhang further teaches wherein the number of LED light source modules is one (described in claim 10, above).
Re Claim 12:
Zhang teaches an LED light source module (described below, shown in at least Figs 1-6, comprising: 
a sunflower radiator (radiator 103, Fig 2) and an LED light source (optical machine module 4, Fig 6) 
wherein a block structure (internal space of cooling fin 34, Fig 17) formed of a heat conducting material (foam metal 37 and superconducting liquid, shown in Fig 17 and described in Para 0170) is filled in the middle of the sunflower radiator (shown in Fig 17), 
wherein the LED light source module further comprises 
a lens (inner cover 6), 
a sealing ring (inner ring cover 62, Fig 6, described as part of the sealed water proof space in Para 0168), 
a pressing ring (snap ring 81, Figs 6 and 11), 
a back cover (heat conductive converting bracket 2, Figs 6), 
a platform (heat conductive bracket 3, Fig 6), 
a screw (radiator fixing screw 12, Fig 6) and 
a waterproof quick connector (shown in Fig 18, described as an electrical connector with a waterproof rubber ring 16 in Para 0172), and 

a power supply module (power source and control circuits described as within harness connector 106 in Para 0174) and
a lamp housing (light housing 101, Figs 1-2).
Zhang does not describe the sealing ring (62) as a rubber ring.
Okuda teaches a sealing rubber ring 1 (rubber gasket 1, Figs 1-3, Para 0033).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing ring of Zhang to be comprised of rubber as taught by Okuda for the benefit of obtaining sealing properties under high inner pressure (Okuda: Para 0010). 
Zhang does not describe the heat conducting material as a graphene material.
Wang teaches a sunflower radiator (heat dissipating member 2, Figs 1-2) comprising a block structure (heat obtaining core 3, shown in Figs 1-2) formed of a graphene material is filled in the middle of the sunflower radiator (not shown but described as a certain amount of high thermal conductivity graphene component in the third paragraph on Page 7 of the English translated copy filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block structure of Zhang (as 
Zhang does not describe the graphene material as a graphene phase-change material.
Qian teaches a graphene material as a graphene phase-changed material (Phase change material described on Pages 1-7 of the English Translation filed with the Office on 11/10/2019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene material of Zhang (as modified in view of Okuda and Wang) by including a graphene phase change material as taught by Qian for the benefit of improving heat absorption, heat storage, and heat dissipation while maintaining a higher specific heat (Qian: Page 7).
Re Claim 13:
Zhang further teaches wherein when the number of the LED light source modules is 2 or more (since the Para 0179 describes the wire harness is 106 is used for connecting a plurality of LED bulbs, it necessarily occurs that the accompanying structure is duplicated in plurality, i.e. LED light source (4), lens (6), and sunflower radiator (103) etc… )
 the LED light source modules are connected to the power supply module (power source and control circuits) through a waterproof power strip (wire harness connector 106 and socket connector 10, (at least Fig 18 and Para 0172); the wire harness connector 106 is used for connecting a plurality of LED bulbs 102 to a power supply and a control circuit as described in Para 0179).


Re Claim 14:
Zhang further teaches wherein the LED module assembly is fixed to the lamp housing (101) by a screw (bulb fixing screw 105) and a presser (lens snap ring 8) to form an LED street lamp base (configuration shown in Figs 1-2, and described in Para 0168 of the Embodiments section).

3. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang and Qian as applied to claim 9 above, and further in view of CN 103131274 A to QIAN et al (disclosed as Cite No. 3 under Foreign Patent Documents in the IDS filed on 11/10/2019; hereinafter referred to as Qian 2).
Zhang does not describe wherein the surface of the sunflower radiator is coated with a graphene-containing fluororesin material.
Qian 2 teaches the surface of a radiator (two aluminum allow fins described on Pages 8-9 of the English translated copy filed with the Office on 11/10/2019) being coated (sprayed, Page 8) with a graphene-containing fluororesin material (fluororesin heat-dissipating coating, at least Pages 5-6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the sunflower radiator of Zhang (as modified in view of Wang and Qian) by coating with a graphene-containing fluororesin material for the benefit of improving heat dissipation efficiency (Qian 2: first paragraph of Page 9).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang and Qian as applied to claim 9 above, respectively, and further in view of US 20140240994 A1 to LIM et al (hereinafter Lim) CN 102634212 A to QIAN et al (disclosed as Cite No. 4 under Foreign Patent Documents in the IDS filed on 11/10/2019; hereinafter referred to as Qian 3).
Re Claim 4:
Zhang further teaches wherein the LED light source (4) is connected to the sunflower radiator (shown in Fig 6). 
Zhang does not teach the LED light source (4) is connected to the sunflower radiator (103) through a thermal grease.
Lim teaches an LED light source (cover 100 and light source module 200, Fig 2) connected to a radiator (upper portion 311 of heat sink 300) through a thermal grease (not shown but described as thermal grease in Para 0101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light source module of Zhang (as modified in view of Wang and Qian) by including thermal grease as taught by Lim for the benefit of quickly conducting heat from the LED light source (Lim: Para 0101).
Zhang does not explicitly describe the thermal grease as a graphene-containing heat-conducting silicone grease.
Qian 3 teaches a graphene-containing heat-conducting silicone grease on at least Pages 9-10 of the English translation filed with the Office on 11/10/2019.

Re Claim 6:
Zhang further teaches wherein the LED light source (4) is fixed to the platform (shown in Fig 6).
Zhang does not teach a thermal grease is coated between the LED light source and the platform.
Lim teaches (not shown but described as thermal grease in Para 0101) is coated between an LED light source (cover 100 and light source module 200, Fig 2) and a platform (described in Para 0101 wherein upper portion 311 is analogous to the claimed platform).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light source module of Zhang (as modified in view of Wang and Qian) by including thermal grease as taught by Lim for the benefit of quickly conducting heat from the LED light source (Lim: Para 0101).
Zhang does not explicitly describe the thermal grease as a graphene-containing heat-conducting silicone grease.
Qian 3 teaches a graphene-containing heat-conducting silicone grease on at least Pages 9-10 of the English translation filed with the Office on 11/10/2019.
.

5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang and Qian as applied to claim 9 above, and further in view of US 20140240989 A1 to HARDIKAR et al (hereinafter Hardikar).
Re Claim 7:
Zhang does not teach wherein the graphene phase-change material is poured into a hollow portion (hollow portion of heat sink 34 shown in Fig 01, specifically including portion filled with foam 37 in Fig 10) of the sunflower radiator (103), and is solidified. 
Hardikar teaches a graphene material (thermally conductive polymer material, Para 0049; specifically including graphene, Para 0028) is poured into a hollow portion (metal plastic interface 20) and is solidified (solidify, Para 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the graphene phase-change material of Zhang (as modified in view of Wang and Qian) as taught by Hardikar for the benefit of improving contact pressure (Hardikar: Para 0049).
Zhang does not describe the graphene phase-change material is solidified to form a block structure.
Zhang suggests the limitation by the configuration shown in Fig 17. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that configuring the graphene phase-change material into the hollow portion would result in a solid structure similar to the block structure of foam material 37 shown in Fig 17. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), Zhang suggests the graphene phase-change material is solidified to form a block structure. 
Re Claim 8:
Zhang further teaches wherein the hollow portion of the sunflower radiator (103) is sealed by the platform (3) and the back cover (specifically utilizing screws 105 of (12 and 105) due to the configurations of Fig 6 transposed with Fig 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875